      Case 4:21-cv-01013 Document 9 Filed on 06/17/21 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 STRIKE 3 HOLDINGS, LLC,                        §
                                                §
                       Plaintiff,               §
                                                §
        v.                                      §         Civil Case No. 4:21-cv-01013
                                                §
 JOHN DOE subscriber assigned IP address        §
 76.249.135.89,                                 §
                                                §
                       Defendant.               §

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                        WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 76.249.135.89, are voluntarily dismissed with prejudice.

Dated: June 17, 2021                        Respectfully submitted,


                                            By: /s/ Forrest M. “Teo” Seger III
                                                  FORREST M. “TEO” SEGER III
                                                  Texas Bar No. 24070587
                                                  Southern District Bar No. 125540
                                                  TSeger@clarkhill.com
                                                  CLARK HILL PLC
                                                  2301 Broadway St.
                                                  San Antonio, Texas 78215
                                                  (210) 250-6000
                                                  (210) 250-6100 (fax)

                                            ATTORNEY FOR PLAINTIFF,
                                            STRIKE 3 HOLDINGS, LLC
